DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 05 June 2020, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.

Response to Final Office Action
The ‘Response to Final Office Action’, mailed on 05 June 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Status of Claims
	Claims 23, 24, 26, 27, 30, 33, 34, 36, 37, and 40 are canceled.
	Claims 22, 25, 32, and 35 are amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this ‘Examiner’s Amendment’ was given in a telephonic interview with Applicant’s Representative, Kurt L. Brillhart (949.943.8300) on 10 February 2021.
	Please amend the claims as follows:
	1-21. (Canceled)
	29. (Canceled)
	31. (Currently Amended) The reporting peptide construct pair of claim 22, wherein the protease substrate sequence comprises a botulinum neurotoxin (BoNT) substrate sequence
	39. (Canceled)
	41. (Currently Amended) The cell of claim 32, wherein the protease substrate sequence comprises a botulinum neurotoxin (BoNT) substrate sequence
	43-53. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Final Office Action’, mailed on 05 March 2020, the ‘Response to Final Office Action’ (pages 11-12), mailed on 05 June 2020, alleges/argues: 1) independent claims 22 and 32 are amended to indicate that the localization sequences are “configured” rather than “selected” to localize to the intact construct at a protected site, which provides clarity in regard to this being a functional definition in regard to the cellular region targeted; and 2) claims 25 and 35 are amended recite specific examples of protected sites and, therefore, requests withdrawal of these rejections.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.  
The most relevantly identified references are U.S. Patent Application Publication No. 2015/0329896 (see ‘PTO-892’, mailed on 08 August 2018; herein “Oyler”), WO 2011/047265 (see ‘PTO-892’, mailed on 08 August 2018; herein “Tucker”), and Neefjes et al. (Fluorescent probes for proteolysis: tools for drug discovery. 2004. Nature Reviews, Drug Discovery. Vol. 3, pages 58-68; see ‘PTO-892’, mailed on 26 PTO-892’), for SEQ ID NO. 12 identified AAB41899 as having a query match of 89.4% (Sequence Alignment of SEQ ID NO 12 with AAB41899. 08 February 2001 (first entry). 2 pages; see attached ‘PTO-892’), for SEQ ID NO. 13 identified AEQ21129 as having a query match of 91.7% (Sequence Alignment of SEQ ID NO 13 with AEQ21129. 03 May 2007 (first entry). 2 pages; see attached ‘PTO-892’), for SEQ ID NO. 14 identified AYL83675 as having a query match of 93.1% (Sequence Alignment of SEQ ID NO 14 with AYL83675. 06 January 2011 (first entry). 3 pages; see attached ‘PTO-892’), for SEQ ID NO. 15 identified BAN37839 as having a query match of 83.1% (Sequence Alignment of SEQ ID NO 15 with BAN378839. 06 June 2013 (first entry). 2 pages; see attached ‘PTO-892’), for SEQ ID NO. 16 identified BDN17243 as having a query match of 74.5% (Sequence Alignment of SEQ ID NO 16 with BDN17243. 09 March 2017 (first entry). 2 pages; see attached ‘PTO-892’), for SEQ ID NO. 17 identified AAM04299 as having a query match of 95.5% (Sequence Alignment of SEQ ID NO 17 with AAM04299. 09 October 2001 (first entry). 2 pages; see attached ‘PTO-892’), for SEQ ID NO. 18 identified ABG73429 as having a query match of 91.6% (Sequence Alignment of SEQ ID NO 18 with ABG73429. 01 May 2003 (first entry). 2 pages; see attached ‘PTO-892’), and for SEQ ID NO. 19 identified BCR43598 as having a query match of 92.7% (Sequence Alignment of SEQ ID NO 19 with BCR43598. 28 July 2016 (first entry). 2 PTO-892’).  With respect to U.S. Patent Application Publication No. 2016/0069862 (see ‘Information Disclosure Statement’, filed on 04 December 2017; herein “USPGPUB ‘862”) and Dong et al. (Using fluorescent sensors to detect botulinum neurotoxin activity in vitro and in living cells. 12 October 2004. PNAS. Vol. 101, No. 41, pages 14701-14706; herein “Dong”) as cited in PCT International Search Report for PCT International Patent Application No. PCT/US2017/032954 (see ‘Information Disclosure Statement’, filed on 20 March 2018).  USPGPUB ‘862 discloses compositions for the analysis of botulinum neurotoxin protease activity, wherein USPGPUB ‘862 provides reporter peptides comprising a transmembrane domain, a first fluorescent protein, a BoNT protease recognition and cleavage sequence, and a second fluorescent protein (Abstract; Paragraphs [0007]-[0013], [0021]-[0022], [0025]-[0033], [0040]-[0041], and [0048]-[0049]; and Fig. 5A-B).  Dong describes reporter peptides comprising synaptobrevin linked to fluorescent proteins (e.g., CFP, YFP) for the detection of botulinum neurotoxin activity in vitro and in living cells (Title; Abstract; pages 14702, paragraph bridging left and right columns to paragraph bridging pages 14702 and 14703; and Fig. 2).  However and as similarly to above, neither USPGPUB ‘862 nor Dong teaches or suggests, alone or in combination, a reporting peptide comprising: 1) a first peptide comprising: a) an N-terminal region and a first C-terminus, wherein the N-terminal region is a degron selected from the group consisting of SEQ ID NO. 11, SEQ ID NO. 12, SEQ ID NO. 13, SEQ ID NO. 14, SEQ ID NO. 15, SEQ ID NO. 16, SEQ ID NO. 17, SEQ ID NO. 18, and SEQ ID NO. 19” and a first localization sequence positioned at or near the first C-terminus; b) a first signaling 
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Response to Final Office Action’, mailed on 05 June 2020, and the above authorized ‘Examiner’s Amendment’, the rejections found in the ‘Final Office Action’, mailed on 05 March 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 22, 25, 28, 31, 32, 35, 38, 41, and 42 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636